Case 1:20-cv-01417-JGK Document 40 Filed 06/11/21 Page 1of3

 

 

 

 

USDS SDNY

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONIC ALLY FILED
SOUTHERN DISTRICT OF NEW YORK

DOC #0
DURVEN CARL DAWES, DATE FILED: ¢///424/

 

 

 

 

 

Plaintiff,

. 20-CV-1417 (JGK)
-against-—

ORDER OF SERVICE

 

NEW YORK CITY HOUSING AUTHORITY,
ET AL.,

Defendants.

 

 

JOHN G. KOELTL, District Judge:

In a letter dated May 10, 2021, the counsel for the New
York City Housing Authority (“NYCHA”) responded to the Court’s
Valentin order and provided the last known address for the
defendants who are former employees, except “Mr. Smith,” who
NYCHA has not been able to identify. The letter also informed
the Court that the defendant “Bilal Jones” is “Bianca Jones.”
See ECF No. 25.

Tn a letter dated June 10, 2021, the counsel for NYCHA
alerted the Court that these defendants were not served at the
last know addresses provided by NYCHA, but instead at NYCHA’sS
old address at 250 Broadway. NYCHA also requests that the case
be stayed pending the service of all defendants. See ECF No. 39.

CONCLUSION
The Clerk of Court is directed to complete the USM-285

forms and deliver to the United States Marshals Service all

 
Case 1:20-cv-01417-JGK Document 40 Filed 06/11/21 Page 2 of 3

documents necessary to effect service on the defendants on the
attached list at the addresses included therein.

The plaintiff is directed to provide more information about
“Mr. Smith” to help NYCHA locate this defendant.

The case continues to be stayed until all defendants are
served or waive service but, in any event, the defendants will
provide the Court with a status update by July 11, 2021.

The Clerk is directed to mail a copy of this order to the
pro se plaintiff.

The defendants are directed to serve a copy of all
correspondence to the Court on the pro se plaintiff.

SO ORDERED.

Dated: June 11, 2021
New York, New York

    

Ae 6 Cebee

L “ JOHN G. KOELTL
United States District Judge

 

 
Case 1:20-cv-01417-JGK Document 40 Filed 06/11/21 Page 3 of 3

DEFENDANTS TO BE SERVED BY THE UNITED STATES MARSHALS SERVICE:

1. Lynette Hill, 1035 Bryant Ave., Bronx, NY 10459;

2. Anita Lal, 81-07 249th Street, Bellerose, NY 11426;

3. Mohammed Zubair, 106-31 155th Street, Jamaica, NY 11433;

4, Bianca Jones, 56 W. 125th Street, Apt. 807, New York, New
York, 10027;

5. Paul Sebastian, 247-66A 77th Crescent, Bellerose, NY 11426.

 
